DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 29-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 29-36 are drawn to eNB selection.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21, 22 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160050643 herein Pudney in view of US 20120282922 herein Fodor in view of herein US 20150146690 Liang.
Claim 21, Pudney discloses an eNode-B (eNB) which communicates with a Mobility Management Entity (MME) (Fig. 2: eNB1, eNB2, MME) comprising: 
a processor (since an eNB, thus a processor) configured to 
(Fig. 5: E and F, paging requests are generated and sent to eNBs);
determine a characteristic of a destination of the first paging message based on a first information including a frequency bandwidth supported by the terminal  (0108, frequency capability of cells is determined); and 
a transceiver configured to transmit a second paging message to the destination based on the first message and the characteristic of the destination (0108, eNBs use frequency list to determine on which cells to page the UE).
Pudney may not explicitly disclose Duplex mode, and a Multiple Input Multiple Output (MIMO) antenna configuration supported by the terminal.
Fodor discloses a Multiple Input Multiple Output (MIMO) antenna configuration supported by the terminal (0059). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pudney to considering Duplex Mode and MIMO antenna configuration as taught by Fodor so as to allow UEs to share capabilities without exhausting radio resources (0039).
Pudney in view of Fodor may not explicitly disclose wherein the transceiver of the eNB is further configured to transmit a first message including information about the eNB’s own one or more communication functions to a core network node under a state where S1 connection has not been established between the eNB and the core network node.
(0116, S1 set up request message, thus no S1 connection previously established, including NodeB capability). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pudney in view of Fodor to notify the MME of own service capabilites as taught by Liang so as to correctly maintain the continuity of the LIPA service or the SIPTO service (0046).

Claim 22, Pudney discloses wherein the processor is further configured to transmit a message including the frequency band to the MME (0090, MME has frequency information of the UE).
Pudney may not explicitly disclose a message including the first information to the MME.
Fodor discloses and a message including the first information to the MME (0055, 0059 and Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pudney to considering Duplex Mode and MIMO antenna configuration as taught by Fodor so as to allow UEs to share capabilities without exhausting radio resources (0039).

the frequency information is included along with the first paging message from the MME (0108, frequencies of the cells in the extended context).
Pudney may not explicitly disclose wherein the first information is included along with the first paging message.
Fodor discloses wherein the first information is included along with the first paging message (0055, 0059 and Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pudney to considering Duplex Mode and MIMO antenna configuration as taught by Fodor so as to allow UEs to share capabilities without exhausting radio resources (0039).

Claim 26, Pudney discloses wherein the first paging message from the MME is an S1AP message (Fig. 6A-6b: F and G).
Pudney may not explicitly disclose which includes the first information.
Fodor discloses which includes the first information (0055, 0059 and Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pudney to considering Duplex Mode and MIMO antenna configuration as taught by Fodor so as to allow UEs to share capabilities without exhausting radio resources (0039).

Claim 27, Pudney disclose wherein the second paging message from the eNB to the destination is an RRC message (0081).

Claim 28, Pudney discloses wherein the transceiver transmits the second paging message to the destination only using the frequency used by the terminal (Fig. 6A-6B: G). 
Pudney may not explicitly disclose transmits the second paging message to the destination only supporting Duplex mode and MIMO antenna configuration.
Fodor discloses transmits the second paging message to the destination only supporting Duplex mode and MIMO antenna configuration (0055, 0059 and Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pudney to considering Duplex Mode and MIMO antenna configuration as taught by Fodor so as to allow UEs to share capabilities without exhausting radio resources (0039).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pudney in view of Fodor in view of in view of Liang in view of US 20150180565 herein Rokotoharison.
Claim 23, Pudney may not explicitly disclose wherein the message is transmitted after completing a S1 connection establishment between the eNB and the MME.
Rakotoharison discloses wherein the message is transmitted after completing a S1 connection establishment between the eNB and the MME (Fig. 4: 2, 5; 0042 supported carrier frequencies). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify (0005).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pudney in view of Fodor in view of Liang in view of US 20140335909 herein Czerepinski.
Claim 24, Pudney discloses a MME (0016).
Pudney may not explicitly disclose wherein the processor is further configured to transmit, to the MME, a second information including a Duplex mode, a frequency bandwidth and a MIMO antenna configuration supported by the eNB.
Czerepinski wherein the processor is further configured to transmit, a second information including a Duplex mode, a frequency bandwidth and a MIMO antenna configuration supported by the eNB (0031, Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pudney in view of Fodor to include eNB supported capabilities as taught by Wang so as to dynamically allocate base stations based upon communication needs (0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/Mehmood B. Khan/Primary Examiner, Art Unit 2468